Citation Nr: 0815176	
Decision Date: 05/08/08    Archive Date: 05/14/08	

DOCKET NO.  04-26 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for hearing loss. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for vertigo. 

4.  Entitlement to service connection for a chronic left 
elbow disability. 

5.  Entitlement to service connection for a chronic low back 
disability. 

6.  Entitlement to service connection for residuals of a neck 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from April 1953 to July 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
VARO in Los Angeles, California, that denied entitlement to 
the benefits sought.



FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to the claims being decided.

2.  Bilateral hearing loss is not related to the veteran's 
active service.

3.  Any current tinnitus is not related to the veteran's 
active service.

4.  Any current vertigo is not shown to be related to the 
veteran's active service.

5.  Any current residuals of a left elbow injury are not 
attributable to the veteran's active service.

6.  Any current low back disability is not attributable to 
the veteran's active service.

7.  Any current neck difficulties are not related to the 
veteran's active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5102, 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2007).

2.  Tinnitus was not incurred in or aggravated by the 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 5102, 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.303 (2007).

3.  Vertigo was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303 (2007).

4.  A left elbow disability was not incurred in or aggravated 
by active service and it may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5102, 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2007).

5.  The criteria for service connection for a chronic low 
back disability are not met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 5102, 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2007).

6.  The criteria for service connection for a chronic neck 
disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5102, 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2007).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claim Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in his possession that 
pertains to the claim in accordance with the provisions of 
38 C.F.R. § 3.159(b)(1).

The veteran was provided with a letter dated in January 2003 
that informed him of VA's duty to notify him about his claim, 
VA's duty to assist him in obtaining evidence for the claim.  
He was also told what the evidence had to show to establish 
entitlement to service connection.  He was informed of what 
had been done to help him thus far, such as obtaining VA 
treatment records.

The veteran has not been afforded information with regard to 
disability ratings and effective dates.  However, since each 
of the claims at issue is being denied, this deficiency is 
rendered moot because there are no disability ratings or 
effective dates to be concerned with.

VA also has a duty to assist a veteran in the development of 
a claim.  This duty includes assisting him in the procurement 
of service medical records and pertinent treatment records 
and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to the claim for benefits, there are several 
factors for consideration.  These factors are:  (1) Whether 
there is competent evidence of a current disability or 
persistent or recurrent symptoms of a disability; (2) whether 
there is evidence establishing that an event, injury, or 
disease occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; 
(3) whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).

With respect to the aforementioned matter of dealing with a 
causal relationship, the United States Court of Appeals for 
Veterans Claims (Court) has stated that this element 
establishes a low threshold and requires only that the 
evidence "indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service 
period.  The types of evidence that "indicate" that a current 
disability "may be associated" with military service include, 
but are not limited to, medical evidence that suggests a 
nexus but is too equivocal or lacking in specificity to 
support a decision on the merits, or credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  In this case, there are three volumes of 
records that have been associated with the claims folder.  
However, the evidence does not reflect that any of the 
disabilities in question is associated with the veteran's 
active service.  See Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003) (VA was not required to provide the veteran with a 
medical examination absent the showing by the veteran of a 
causal connection between the disability and service).  The 
veteran has not brought forth evidence, other than his own 
statements, that identify a causal connection between any 
current disabilities on the one hand and his active service 
on the other hand.  He has been informed that he would need 
medical evidence of such a relationship to establish service 
connection, but he has not provided such evidence.

In view of the foregoing, the Board finds VA has satisfied 
its duties to inform and assist the veteran with regard to 
his claims.  The Board finds "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what additional evidence he should submit to 
substantiate his claim(s)."  Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 510, 546 (1990) (both 
observing circumstances as to why a remand would not result 
in any significant benefit to the claimant).

Legal Criteria.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2007).

In cases involving service connection for hearing loss, 
impaired hearing will be considered to be a disease when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or where the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores on the Maryland 
CNC tests are less than 94 percent.  38 C.F.R. § 3.385 
(2007).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only when the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2007).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Service connection may be presumed for arthritis and/or an 
organic disease of the nervous system, including 
sensorineural hearing loss, if the veteran served 
continuously for 90 days or more during a period of war or 
during peacetime after December 31, 1946, and one of these 
conditions became manifest to a degree of 10 percent or more 
within one year from the date of discharge, and there is no 
evidence of record establishing otherwise.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2007).

The United States Court of Appeals for Veterans Claims 
(Court) has held that for service connection to be warranted, 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the present disease 
or injury.  Coburn v. Nicholson, 19 Vet. App. 427 (2006); 
Disabled American Veterans v. Secretary of Veterans Affairs, 
419 F.3d 1317 (Fed. Cir. 2005); Shedden v. Principi, 381 F.3d 
1163, 1166 (Fed. Cir. 2004).  If the veteran fails to 
demonstrate any one element, denial of service connection 
will result.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
the matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background and Analysis.

The Board has thoroughly reviewed all the evidence in the 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is 
no need to discuss in detail all the evidence submitted by 
the evidence or on his behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The veteran should not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
discuss its reasons for rejecting evidence favorable to the 
veteran).

The Board notes that as lay persons, neither the veteran nor 
his representative qualifies as to opine on matters requiring 
medical knowledge, such as whether there is a causal 
relationship of any sort between any current disability and 
the veteran's active service.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) (a lay person is generally not capable of opining 
on matters requiring medical knowledge).

With regard to the claims at issue, a review of the service 
medical records is without reference to complaints or 
findings with regard to any of them, except for a back 
problem.  The veteran was seen on one occasion in June 1956 
for a complaint of dull aching on the lower lumbar spine.  
Clinical findings were unremarkable, but an impression was 
made of back pain.  He was prescribed exercises and weight 
loss and was to use a stiff bed if he did not obtain relief.  
There were no further complaints or findings with regard to 
the back during the remainder of service, including the time 
of separation examination in July 1956 at which time clinical 
evaluation was entirely normal.  Hearing for both whispered 
voice and spoken voice was 15/15 in each ear.

The post service medical evidence is without reference to the 
presence of any of the disorders at issue for years following 
service discharge.  That evidence includes the report of a VA 
rating examination of the veteran in June 1988.  This was a 
time a number of years following service discharge.  The 
veteran referred to problems involving the shoulders, the 
hands, and the back.  He also stated he was a diabetic.  At 
that time, there was no notation of any hearing loss.  The 
cervical spine X-ray study was not remarkable with the 
exception of loss of the usual cervical lordosis.  An X-ray 
study of the lumbar spine showed degenerative disc disease of 
the L5/S1 level.  It was reported he had injured the left 
upper extremity in a mugging several years previously.  With 
regard to the back, he stated he was kicked in the low back 
at the time of the mugging.  There was no reference to any 
difficulty stemming from his active service years earlier.  
No medical professional has related any of the disabilities 
at issue to the veteran's active service.

The Board notes further that the record does not support the 
veteran's claims as there is no evidence of a continuity of 
problems involving any of the disabilities at issue outside 
of the veteran's own current assertions for years following 
service and there is no medical evidence of record to make a 
causal connection between any current hearing loss, tinnitus, 
vertigo, left elbow disability, low back disability, and/or a 
neck disorder and the veteran's active service.  The absence 
of medical records documenting the presence of a disorder 
over a prolonged period of time is a fact for the Board to 
consider in reaching a determination of the claim and weighs 
against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).

The Board is aware of the veteran's assertions, but they may 
not be considered competent evidence of a nexus as the record 
does not reflect that the veteran possesses medical knowledge 
so as to be able to provide an opinion on causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (holding that 
lay persons are not competent to offer medical opinions).

Inasmuch as there is no competent medical evidence of record 
relating any current hearing loss, tinnitus, vertigo, left 
elbow disability, low back disability, and/or a neck disorder 
to the veteran's active service, the Board concludes that any 
such disability at the present time was not incurred in or 
aggravated by active service.  The evidence in this case is 
not in relative equipoise; therefore, the veteran may not be 
afforded the benefit of the doubt in the resolution thereof.  
Rather, as the preponderance of the evidence is against the 
claims, they must be denied.


ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for vertigo is denied.

Service connection for a chronic left elbow disability is 
denied.

Service connection for a chronic low back disability is 
denied.

Service connection for residuals of a neck injury is denied.


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


